ITEMID: 001-104923
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF KELOĞLAN AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 4. The applicants, who are former military students, were born in 1988, 1987 and 1991 respectively and live in Ankara, Kocaeli and Adana.
5. On different dates the applicants were expelled from military schools following disciplinary decisions, which held that the applicants did not possess the requisite attributes of a military student as defined in the relevant legislations. The applicants were not provided with any further information regarding the reasons for their expulsions.
6. The applicants subsequently brought separate actions before the Supreme Military Administrative Court against the Ministry of Defence, requesting this court to quash the disciplinary decisions ordering their expulsions.
7. The Ministry of Defence submitted certain documents and information to the Supreme Military Administrative Court during the course of the proceedings, which were classified as “secret documents” under Article 52 (4) of Law no. 1602 on the Supreme Military Administrative Court. These documents were not disclosed to the applicants.
8. On 27 September 2006, 22 November 2006 and 3 October 2007, respectively, the Supreme Military Administrative Court rejected the applicants’ request. The judgment of 3 October 2007 was served on the third applicant on 25 October 2007. Citing the relevant legislation, the Supreme Military Administrative Court held that a student could be lawfully expelled from a military school by a disciplinary board decision if he was found to have lost the attributes of a military student during the course of his studies or if it became apparent at such time that he did not possess the necessary qualifications from the start. The applicants, who were found to lack the requisite attributes of a military student following a secret security investigation conducted on them and their families, were thus lawfully expelled from their schools.
9. On 15 November 2006 and 12 September 2007, respectively, the Supreme Military Administrative Court rejected the first and second applicants’ rectification request. The third applicant did not seek rectification.
10. A description of the relevant domestic law can be found in the decision of Karayiğit v. Turkey ((dec.), no. 45874/05, 23 September 2008).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
